Ltjdeling, C. J.
The defendants, factors or commission merchants, are sued for a balance in their hands in favor of their principal.
The answer is a general denial, and the plea of prescription of three and ten years. On the eleventh of November, 1861, accounts current were rendered and sent to plaintiff, showing a balance of $10,501 53 in his favor, and on the twenty-eighth of December, 1865, the sum of $1024 96 was paid on said account, and subsequently $500 more were paid. This suit was instituted on the thirteenth of May, 1868.
The relations of the parties were that of agent and principal; and the right of the planter to sue his factor ior an account is only prescribed by ten years. C. C. 3544. But if this relation had not existed between tbe parties, the defendants rendered an account in wbicb they acknowledged their indebtedness. This acknowledgment would prevent the prescription of three years from applying as to an open account.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.
Rehearing refused.